Case 1:19-cv-12002-RMB-AMD Document 64-9 Filed 10/17/20 Page 1 of 10 PageID: 770
               EXHIBIT D--Dixon Motion (Capps v. Millville, et als.)
                                            SUPERIOR COURT OF NEW JERSEY
                                            CRIMINAL DIVISION
                                            CUMBERLAND COUNTY
                                            INDICTMENT NO. 19-11-1113 S/B
                                            A-
           STATE OF NEW JERSEY,       )
                                      )
                                      )           TRANSCRIPT
                         Plaintiff, )
                                      )
                    v.                )
                                      )                OF
           JOSEPH S. DIXON,           )
                                      )
                                      )
                         Defendant. )                 PLEA

                                       Place: Cumberland County Courthouse
                                              60 West Broad Street
                                              Bridgeton, NJ 08302

                                       Date:   November 20, 2019

          BEFORE:

             THE HONORABLE ROBERT G. MALESTEIN, J.S.C.

          TRANSCRIPT ORDERED BY:

             THOMAS B. REYNOLDS, ESQ.
             Reynolds & Horn, PC

          APPEARANCES:

             BRIAN UZDAVINIS, ASSISTANT PROSECUTOR
             Attorney on behalf of the State of New Jersey

             ANDREW M. BUTCHKO, ESQ.
             Helmer, Conley & Kasselman, P.A.
             Attorney on behalf of the Defendant



                                   Sarah D’Agostino, CTR
                                   The TYPE-RIGHT-ER
                                           (856)881-2422
                                   FAX NO. (856)494-7806
                                   E-mail: Cvendzules@comcast.net
                                   Audio Recorded
                                   Audio Operator, Ana Garcia
Case 1:19-cv-12002-RMB-AMD Document 64-9 Filed 10/17/20 Page 2 of 10 PageID: 771
             EXHIBIT D--Dixon Motion (Capps v. Millville, et als.)
                                                                               2

   1                                    INDEX
   2
   3      WITNESSES:
   4
   5      FOR THE STATE          DIRECT     CROSS    REDIRECT        RECROSS
   6
   7      (No Witnesses Sworn)
   8
   9
  10      FOR THE DEFENDANT
  11
  12      Joseph Dixon             9            12
  13
  14
  15      EXHIBITS                      IDENTIFICATION          EVIDENCE
  16
  17      (No Exhibits)
  18
  19      COURT DECISION - 12
  20
  21
  22
  23
  24
  25



                                       Colloquy                                3
   1          (Whereupon Proceeding Commenced at 3:40:13 p.m.)
   2                THE COURT: What’s the defendant’s name again?
   3                MR. BUTCHKO: Joseph Dixon.
   4                THE COURT: State v. Joseph Dixon. We’re on
   5      the record and it is under PROMIS/Gavel 19, double zero,
   6      1626. Counsel, note your appearances.
   7                MR. UZDAVINIS: Good afternoon, Your Honor.
   8      Deputy Attorney General Brian Uzdavinis appearing on
   9      behalf of the State.
  10                MR. BUTCHKO: Good afternoon, Your Honor. May
  11      it please the Court, Andrew Butchko of the law firm
  12      Helmer, Conley, and Kasselman appearing on behalf of
  13      Joseph Dixon.
  14                THE COURT: Okay. Counsel, go ahead. I’ll
  15      hear from you.
  16                MR. BUTCHKO: Thank you, Judge. Judge, my
  17      client is here today to enter guilty pleas to an
  18      accusation, a two count accusation, 19-11-1113 A/B.
  19      He’s going to enter a guilty plea to counts one and two
  20      of that accusation charging him with aggravated assault
  21      in the third degree.
  22                In exchange for his guilty plea there are no
  23      dismissals, but the State is prepared to recommend a
  24      sentence of probation conditioned upon 364 days in
  25      county jail. The defendant as part of the plea is
Case 1:19-cv-12002-RMB-AMD DocumentColloquy
                                    64-9 Filed 10/17/20 Page 3 of 10 PageID:
                                                                          4 772
             EXHIBIT D--Dixon Motion (Capps v. Millville, et als.)
   1      agreeing to a lifetime forfeiture of public office
   2      employment and then I want to note that the Defense at
   3      the time of sentencing intends to move for a civil
   4      reservation upon notice to the State and the Plaintiff
   5      returnable on the day of sentencing, those are the terms
   6      of the plea agreement, Judge.
   7                THE COURT: Does the State have anything to
   8      add to that?
   9                MR. UZDAVINIS: No, that’s essentially
  10      correct, Your Honor. The plea forms, that are all
  11      completed for you, attached to that is a copy of our
  12      signed written negotiated plea agreement that spells out
  13      these terms. I also have for you a copy of a consent
  14      order signed ordering a lifetime ban and forfeiture of
  15      public office and employment.
  16                This is a negotiated plea agreement where in
  17      exchange for defendant’s waiver of indictment and plea
  18      of guilty to an accusation charging two counts of third
  19      degree aggravated assault and entering that consent
  20      order, the State in exchange has agreed to recommend a
  21      sentence of probation conditioned on 364 days in county
  22      jail. And we’re aware as well, the pending motion for
  23      the civil reservation.
  24                THE COURT: Terrific. Did you guys actually
  25      -- do you have an actual accusation prepared?




                                     Colloquy                            5
   1                MR. BUTCHKO: I’m gonna hand it up to --
   2                THE COURT: You can hand it -- all of it up to
   3      me and we’ll go through it now then. Okay. Sir, can
   4      you raise your right hand please?
   5      J O S E P H   D I X O N, DEFENDANT, SWORN.
   6                THE COURT: Okay. You can put your hand down
   7      and relax. What I need to do with you right now is I’m
   8      going to review with you what your rights are and then
   9      I’m going to review with you the terms of the plea
  10      agreement itself.
  11                First and foremost, we’re going to talk about
  12      your right to an indictment by a Grand Jury. You have a
  13      constitutional right to have the State present this to
  14      the Grand Jury for their consideration as to whether or
  15      not there is probable cause that these crimes were
  16      committed and that you were in fact the one who
  17      committed the crimes.
  18                You’re going to waive that right to a Grand
  19      Jury proceeding today, but as you know the defendants
  20      don’t have a right to be present at the Grand Jury and
  21      your attorney doesn’t have a right to be there either.
  22      It’s just the State presenting witnesses, but you’re
  23      gonna nevertheless waive that constitutional right
  24      today. Do you understand that?
  25                THE DEFENDANT: Yes.
Case 1:19-cv-12002-RMB-AMD DocumentColloquy
                                    64-9 Filed 10/17/20 Page 4 of 10 PageID:
                                                                          6 773
             EXHIBIT D--Dixon Motion (Capps v. Millville, et als.)
   1                THE COURT: Do you understand that whether
   2      it’s an accusation or whether it is an indictment, you
   3      still would have retained the right to have a jury
   4      trial? At that jury trial the State would have been
   5      required to prove their case against you beyond a
   6      reasonable doubt. Your attorney would have had an
   7      opportunity to cross-examine the State’s witnesses,
   8      would have had an opportunity to bring in witnesses on
   9      your behalf if you so desired.
  10                At the time of trial if you wanted to, you
  11      could have testified or if you wanted to remain silent
  12      at trial as is your right, you could have done that as
  13      well. Do you understand that?
  14                THE DEFENDANT: Yes.
  15                THE COURT: Do you understand that you’re
  16      pleading guilty to two third degree aggravated assaults,
  17      both count one and two of Accusation 19-11-113?
  18                THE DEFENDANT: Yes.
  19                THE COURT: Do you understand that third
  20      degree crimes carry with it up to five years in State
  21      Prison and a fine of up to $15,000.00? You’re not
  22      getting that, but that is the maximum, do you understand
  23      that?
  24                THE DEFENDANT: Yeah.
  25                THE COURT: Do you understand that in exchange




                                     Colloquy                            7
   1      for your plea of guilty to this charge within the
   2      indictment, here’s what’s going to happen at the time of
   3      sentencing, the State is going to recommend a sentence.
   4      That sentence is going to be 364 days in the Cumberland
   5      County Jail and a term of probation, which will be in
   6      the Court’s discretion which can be anywhere between one
   7      and five years. The attorneys will make their arguments
   8      depending -- your attorney will argue for less, your --
   9      the State will argue for whatever it is that they deem
  10      to be appropriate. Do you understand that?
  11                THE DEFENDANT: Yes.
  12                THE COURT: There will be certain mandatory
  13      costs that you’re going to have to cover as a result of
  14      this plea. There will be two $50.00 VCCB penalties, two
  15      $75.00 Safe Street Assessments, one $30.00 law
  16      enforcement penalty. There will be a $15.00 per month
  17      probation supervision fee. Do you understand that?
  18                THE DEFENDANT: Yes.
  19                THE COURT: Another part of the -- the plea is
  20      that you are going to be forfeiting any and all future
  21      public employment and, unfortunately, that probably
  22      means any pension rights at this point are going to be
  23      gone as well; right?
  24                THE DEFENDANT: Yes.
  25                THE COURT: So you understand all that and you
Case 1:19-cv-12002-RMB-AMD DocumentColloquy
                                    64-9 Filed 10/17/20 Page 5 of 10 PageID:
                                                                          8 774
             EXHIBIT D--Dixon Motion (Capps v. Millville, et als.)
   1      don’t have a problem with that?
   2                THE DEFENDANT: No.
   3                THE COURT: You had an opportunity to go
   4      through all of these plea papers with your attorney and
   5      you put your initials on the bottom of each page and
   6      signed the very last page; correct?
   7                THE DEFENDANT: Yes.
   8                THE COURT: And you also, in fact, even
   9      executed an order on the waiver of the indictment today
  10      and you executed the order of forfeiture for employment
  11      that you know is going to be effective as well; right?
  12                THE DEFENDANT: Yes.
  13                THE COURT: Do you have any questions about
  14      the plea, what your rights are or what you can expect by
  15      way of a sentence?
  16                THE DEFENDANT: I do not.
  17                THE COURT: You’re satisfied with the services
  18      of your attorney?
  19                THE DEFENDANT: Yes.
  20                THE COURT: Are you under the influence of any
  21      drugs, medication or alcohol at this time that would
  22      impair, influence or affect your ability to make a
  23      decision today?
  24                THE DEFENDANT: No.
  25                THE COURT: And you don’t have any questions




                     J. Dixon - Direct - Mr. Butchko                     9
   1      for him or me regarding the plea or the rights; correct?
   2                THE DEFENDANT: I do not.
   3                THE COURT: And you are a citizen of the
   4      United States?
   5                THE DEFENDANT: Yes.
   6                THE COURT: You can read and write English?
   7                THE DEFENDANT: Yes.
   8                THE COURT: Counsel, why don’t you go ahead
   9      and a get a factual basis for the two different counts
  10      if you could.
  11                MR. BUTCHKO: Thank you, Your Honor.
  12      DIRECT EXAMINATION BY MR. BUTCHKO:
  13           Q.   Joseph, um, were you in the City of Millville
  14      on February 25th, 2018?
  15      A.   Yes.
  16           Q.   And you were a police officer; correct?
  17      A.   Yes.
  18           Q.   You worked as a police officer that day?
  19      A.   Yes.
  20           Q.   And you were in uniform?
  21      A.   Yes.
  22           Q.   Now, on that date you had occasion to make an
  23      arrest of an individual, a female, with the initials
  24      A.C.; correct?
  25      A.   Yes.
Case 1:19-cv-12002-RMB-AMD  Document
                      J. Dixon       64-9 -Filed
                               - Direct      Mr.10/17/20
                                                 ButchkoPage 6 of 10 PageID:
                                                                         10 775
             EXHIBIT D--Dixon Motion (Capps v. Millville, et als.)
   1           Q.    And during that arrest did you agree that you
   2      recklessly caused significant bodily injury to her?
   3      A.   Yes.
   4           Q.    In fact, she suffered broken ribs in the
   5      course of that arrest; correct?
   6      A.   Yes.
   7           Q.    And would you agree that you were -- you used
   8      excessive force during the course of that arrest? In
   9      other words, you could have used less force than you
  10      used in order to accomplish the arrest; correct?
  11      A.   Yes.
  12                 MR. BUTCHKO: I believe that’s sufficient,
  13      Judge.
  14                 THE COURT: It is.
  15                 MR. BUTCHKO: As to Count One.
  16                 THE COURT: Counsel.
  17                 MR. UZDAVINIS: I can address both counts
  18      together, Your Honor. (Inaudible).
  19                 THE COURT: Okay. Go ahead then. Go to the
  20      second count.
  21      BY MR. BUTCHKO:
  22           Q.    Now, you were also in the City of Millville on
  23      March 24th, 2018; correct?
  24      A.   Yes.
  25           Q.    And again, you were working as a police




                     J. Dixon - Direct - Mr. Butchko                    11
   1      officer in uniform?
   2      A.   Yes.
   3           Q.   And on that occasion you also had occasion to
   4      make an arrest this time of a female with the initials
   5      T.J.; correct?
   6      A.   Yes.
   7           Q.   And would you agree that in the course of that
   8      arrest that you recklessly caused significant bodily
   9      injury to her?
  10      A.   Yes.
  11           Q.   And during that arrest you took her to the
  12      ground; correct?
  13      A.   Yes.
  14           Q.   And you used pepper spray on her?
  15      A.   Yes.
  16           Q.   And you later learned that she had harmed her
  17      wrist -- her hip when she was taken to the ground;
  18      correct?
  19      A.   Yes.
  20           Q.   And would you agree that you used more force
  21      during the arrest than was necessary under the
  22      circumstances?
  23      A.   Yes.
  24                MR. BUTCHKO: I believe that’s sufficient,
  25      Judge.
Case 1:19-cv-12002-RMB-AMD  Document
                     J. Dixon - Cross64-9 Filed Uzdavinis
                                        - Mr.   10/17/20 Page 7 of 10 PageID:
                                                                          12 776
             EXHIBIT D--Dixon Motion (Capps v. Millville, et als.)
   1                THE COURT: Go ahead, Counsel.
   2      CROSS-EXAMINATION BY MR. UZDAVINIS:
   3           Q.   Just to be clear with respect to both counts
   4      one and counts -- I’m sorry, counts one and count two.
   5      In acting recklessly with regard to both counts, you did
   6      so under circumstances manifesting extreme indifference
   7      to the value of human life as stated in the accusation
   8      you’re pleading guilty to?
   9      A.   Yes.
  10           Q.   And you -- uh, you also acknowledged by
  11      pleading guilty to this accusation with respect, once
  12      again, to both counts one and two involving victims
  13      identified as initials A.C. and T.J. respectively that
  14      in effectuating those arrests you did indeed use
  15      excessive force, meaning specifically force that was in
  16      excess of that which would have been reasonably
  17      necessary to effectuate that -- those arrests?
  18      A.   Yes.
  19                MR. UZDAVINIS: Okay. That’s all, Your Honor.
  20                THE COURT: Any follow-up, Counsel?
  21                MR. BUTCHKO: No, Your Honor. Thank you.
  22                THE COURT: No. Okay. I’m satisfied based on
  23      the representation of Counsel, my review of the plea
  24      agreement, my colloquy with the defendant, his answers
  25      in my questions, his answers to the attorneys plural




                               Court Decision                            13
   1      questions, that he has knowingly, voluntarily,
   2      intelligently waived his right to a Grand Jury
   3      presentation and his right to a trial.
   4                He understands the maximum penalties
   5      associated with the plea of guilty to counts one and two
   6      of Accusation 19-11-113 charging him with aggravated
   7      assault a viol -- third degree offenses in violation of
   8      2C:12-1(b)(7). And he understands what the plea calls
   9      for by way of a sentencing recommendation.
  10                There is now a factual basis that would
  11      support the entry of the plea to both counts one and two
  12      of the accusation in terms of the reckless indifference
  13      standard because that particular part of the statute
  14      does deal separately with other issues and other
  15      requisite mens rea. So I will make that finding.
  16                We will set sentencing -- Ana, what’s that
  17      date in January that I have? The 6th?
  18                THE COURT CLERK: January -- January 3rd.
  19                THE COURT: Lets -- we can do it -- I know
  20      that there’s probably going to be -- there’s going to be
  21      some paperwork because there is going to be an argument
  22      made at the time of sentencing -- well, among other
  23      arguments, for the civil reservation issue that the
  24      Court is going to need to determine at that time. I
  25      want to give Counsel enough time. And in our conference
Case 1:19-cv-12002-RMB-AMD Document 64-9 Filed 10/17/20 Page 8 of 10 PageID:
                                Colloquy                                 14 777
             EXHIBIT D--Dixon Motion (Capps v. Millville, et als.)
   1      very briefly that we had in the back to discuss the
   2      plea, we talked in terms of sentencing date, but I think
   3      Counsel indicated that he might have a trial coming up.
   4                 So bring it into January, lets talk in terms
   5      of dates. So the 3rd is the first Friday after the New
   6      Year. The 10th, the 17th, the 24th, any of those dates
   7      good for you or better than the other?
   8                 MR. BUTCHKO: Judge, I -- it’s my
   9      understanding we won’t be at trial on Fridays, so any
  10      Friday in January would be good.
  11                 THE COURT: What will give you enough time to
  12      make sure everything is done? If I make it -- how abut
  13      I make it the 17th?
  14                 MR. BUTCHKO: That’s fine, Judge.
  15                 THE COURT: The middle of the month.
  16                 MR. BUTCHKO: That’s fine.
  17                 MR. UZDAVINIS: Could we request a ready hold,
  18      Your Honor?
  19                 THE COURT: Do you want to do that in the
  20      afternoon or do you want to do --
  21                 MR. UZDAVINIS: Either late morning or early
  22      afternoon.
  23                 THE COURT: Is 1:30 better time for everybody?
  24                 MR. BUTCHKO: No, anytime, Judge.
  25                 THE COURT: Anybody in the back have an




                                  Colloquy                              15
   1      opinion one way or the other? I presume since they’re
   2      here today they want to be here for that. So why don’t
   3      we make it the 17th at 1:30 in the afternoon. Okay.
   4                MR. BUTCHKO: Okay. Thank you very much,
   5      Judge.
   6                THE COURT: Sometimes it’s just easier in the
   7      afternoon and there’s less of a crowd and I have a
   8      little bit more time in the event that people need to be
   9      heard. Okay.
  10                MR. UZDAVINIS: Thank you, Your Honor. Um,
  11      could for purposes of the presentence report, I did
  12      bring a packet of discovery, I think --
  13                THE COURT: You can probably drop it off --
  14      he’s -- in fact, he’s going to go downstairs right now.
  15      I’m sorry. I should have said that out loud. They
  16      might need you to come back because it’s late in the
  17      day. Take the elevator to the first floor. When you
  18      get out, go to the left. The last office area on the
  19      left before you hit the metal detector is Criminal Case
  20      Management. You’re gonna go talk to them. A probation
  21      officer needs to interview you to prepare what’s called
  22      a presentence report.
  23                Your attorney will get a copy, I get a copy,
  24      and the State will get a copy. Your attorney will in
  25      all probability review it with you before -- well,
Case 1:19-cv-12002-RMB-AMD Document 64-9 Filed 10/17/20 Page 9 of 10 PageID:
                                Colloquy                                 16 778
             EXHIBIT D--Dixon Motion (Capps v. Millville, et als.)
   1      either on the -- typically it’s on the date that you
   2      come in for sentencing, but they upload them sometimes
   3      now into eCourts, so your attorney should have access to
   4      that before that date, so he might review it with you
   5      before then. So they need to interview you for that.
   6                You might need to come back on a different
   7      date, depending on what -- whether they have somebody
   8      available to interview you now. So, Counsel, you can go
   9      drop that off to Criminal Case Management and they’ll
  10      have an opportunity -- they can have that if they want
  11      to for the presentence report and go from there.
  12                MR. UZDAVINIS: Thank you. I should have
  13      added as well, Your Honor, that we are set up to have
  14      the defendant processed today as well.
  15                THE COURT: Okay. Perfect. So you need to
  16      follow-up with that too. So you might need to get --
  17      where -- where are you going to do that?
  18                MR. UZDAVINIS: Our detectives coordinated
  19      with the sheriff.
  20                THE COURT: Sheriff?
  21                MR. UZDAVINIS: Yeah.
  22                THE COURT: So you’re going to go down to the
  23      second floor first. You have the documents? You’re
  24      taking him down? Okay. So we have a sheriff’s officer
  25      -- that’s two stops then. You’re going to go




                                    Colloquy                            17
   1      downstairs, they live scan you, process the -- process
   2      the warrant or the summons, whatever it is -- summons?
   3                MR. UZDAVINIS: Yeah, it’s the complaint
   4      summons.
   5                THE COURT: Okay. The summons. I just want
   6      to make sure he doesn’t get taken into custody.
   7                MR. UZDAVINIS: No.
   8                THE COURT: It’s a summons. You’re going to
   9      be -- you’re going to be printed. Then you can go
  10      downstairs, stop into to Criminal Case Management, if
  11      they can’t see you today they’re going to give you a
  12      date to come back. Okay?
  13                THE DEFENDANT: Okay.
  14                THE COURT: All right. Very good. Good luck
  15      to you guys.
  16                MR. BUTCHKO: Thank you, Judge.
  17                THE COURT: We’ll see you in January.
  18
  19          (Whereupon Proceeding Concluded at 3:53:56 p.m.)
  20                             - - - - -
  21
  22
  23
  24
  25
Case 1:19-cv-12002-RMB-AMD Document 64-9 Filed 10/17/20 Page 10 of 10 PageID:
                                                                         18 779
              EXHIBIT D--Dixon Motion (Capps v. Millville, et als.)
   1                               CERTIFICATION
   2
   3
   4           I, SARAH D’AGOSTINO, CTR, the assigned transcriber,
   5      do hereby certify the forgoing transcript of proceedings
   6      on November 20th, 2019, JAVS, 2019-11-20, Index 3:40:13
   7      to 3:53:56, Cumberland County Superior Court, is
   8      prepared in full compliance with the current Transcript
   9      Format for Judicial Proceedings and is a true and
  10      accurate compressed transcript of the proceedings as
  11      recorded.
  12
  13
  14
  15
  16
  17
  18          SARAH D’AGOSTINO
  19      /S/ SARAH D’AGOSTINO, AOC# 696
  20
  21
  22      THE TYPE-RIGHT-ER                        DATE: 12/6/19
  23
  24
  25
